UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7589



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD DAVID DAVAGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
94-41-JFM)


Submitted:   January 11, 2001             Decided:   January 19, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald David Davage, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald David Davage appeals the district court’s order denying

his motions to recuse and to reopen a prior action.     We have re-

viewed the record and the district court’s order and find no abuse

of discretion in the district court’s denial of the motion to re-

cuse.   United States v. Gordon, 61 F.3d 263, 267-68 (4th Cir. 1995)

(providing standard).    Nor do we find any error in the district

court’s denial of Davage’s motion to reopen.   Accordingly, we deny

Davage’s motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2